Tsoucalas, Judge:
This Court, having remanded this case to the Department of Commerce, International Trade Administration (“Commerce”) on July 13, 1993, to recalculate NTN’s (1) variable costs of manufacture by merging the variable costs of manufacture for only home market bearing families, (2) cost of production and constructed value without resorting to best information available; and (3) dumping margins to account for the 46 sales at issue only once, and Commerce having done so as reported in its remand results dated September 27, 1993, it is hereby
Ordered that the remand results in this case are affirmed, and it is further
Ordered that since all other issues have been decided, this case is dismissed.